                                                                                               USDC SDNY
                                                                                               DOCUMENT
                                                                                               ELECTRONICALLY FILED
                                                                                               DOC #:
                                                                                               DATE FILED: 12/27/2019


                                                                                MEMORANDUM ENDORSED


                                                 The City of New York
JAMES B. JOHNSON                                 LAW DEPARTMENT                                                 BRIAN ZAPERT
                                                                                                                     212-356-2354
Corporation Counsel                                 IOO   CHURCH STREET                                       bzapert@law.nyc.gov
                                                   NEWYORK,N.Y.       IOOOT



                                                                                                   December 23,2019
      BY ECF
      Honorable Gregory H. Woods
      Southern District of New York
      500 Pearl Street, Room 2260
      New !ork, New York 10007

                                 Re: Pgrkins v Presley. et al, 18 CV 3590 (GHW)

      Your Honor:
                      On behalf of defendants Presley, Lue, Keller, Tunsil, Torres, Vasquez, Lali, and
      Dr. Vilabrea in the above-referenced matter, I am writing to request that the pre-motion
      conference currently scheduled for January 6,2020 be adjourned to January 15,2020. This is
      defendants' first request to adjourn this conference. Plaintiffis pro se and incarcerated and I have
      been unable to ascertain his position.
                     The reason for this request is that I have atrial scheduled to begin on January 6,
      2020, and will be unable to attend a conference during the week of January 6,2020.
                    Therefore, defendants respectfully request that the pre-motion conference
      currently scheduled for January 6,2020 be adjourned to January 75,2020. Thank you for your
      consideration of this request.
                                                                              Re              subrnitted




      cc       All counsel of record (via mail)
Application granted. The pre-motion conference scheduled for January 6, 2020 is adjourned to January 15, 2020 at 3 p.m.
The Court will also take up the discovery issues raised in Plaintiff’s December 19, 2019 letter, Dkt No. 63, at the same
conference.

The Clerk of Court is directed to mail a copy of this order to Plaintiff by first class and certified mail.

     SO ORDERED.                                                  _____________________________________
                                                                          GREGORY H. WOODS
     Dated: December 26, 2019
                                                                         United States District Judge
     New York, New York
